DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
  The prior 35 U.S.C. 102 rejection of the claims (11/4/21) is hereby withdrawn in light of amendments to the claims as well as the proposed amendments below.

EXAMINER’S AMENDMENT
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Daifei Zhang (# 79,356) on 2/10/22.

Please amend the claims, which were filed 12/17/21 as follows: 
1. In claim 1, ln 9, after "subsequent query,” and before “wherein the returning…”, insert --wherein the subsequent feedback item is returned without receiving a subsequent query,--
claim 16, ln 13, after "subsequent query,” and before “wherein the returning…”, insert --wherein the subsequent feedback item is returned without receiving a subsequent query,--
3. In claim 20, ln 11, after "subsequent query,” and before “wherein the returning…”, insert --wherein the subsequent feedback item is returned without receiving a subsequent query,--

Allowable Subject Matter
2.      Claims 1, 3, 5-16, 18 and 20 are allowed. 

Reasons for Allowance          
3.     The following is an examiner’s statement of reasons for allowance: 
         The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1,16 and 20 including “returning a preceding feedback item to a user based on a query, performing intention recognition for the preceding feedback item already returned to the user, continuing to return a subsequent feedback item to the user based on the intention of the preceding feedback item, the subsequent feedback item being independent of the query based on which the preceding feedback item returned to the user is generated, and the subsequent feedback item being independent of a follow-up or subsequent query, wherein the subsequent feedback item is returned without receiving a subsequent query, wherein the returning a subsequent feedback item to the user based on the intention of the preceding feedback item comprises: determining a type of the subsequent feedback 
            Mohajer (US 10,418,032 B1) discloses conversational virtual assistant for disambiguating interpretations including a context storage of a sequence of user queries and systems responses, where the assistant receives a second/subsequent query after a feedback response/item, and returns a subsequent feedback/item in response to the second/subsequent query, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Elson (US PGPUB 2017/0032791 A1) discloses managing dialog providers including receiving a feedback item/response from one of the providers in response to a user’s query, and receiving subsequent responses to the user’s subsequent query, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658